 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA SEP 12 2019
BILLINGS DIVISION

Clerk, U S District Court
District Of Montana
Billings

UNITED STATES OF AMERICA, Cause No. CR 11-140-BLG-SPW
CV 16-077-BLG-SPW
Plaintiff/Respondent,
vs. ORDER
EDWIN ALBERTO JOHNSON,
Defendant/Movant.

 

 

This matter comes before the Court on Defendant/Movant Johnson’s motion
to vacate, set aside, or correct the sentence under 28 U.S.C. § 2255. The defendant
is a federal prisoner represented by counsel.

Defendant/Movant Johnson (“Defendant”) seeks relief under Johnson v.
United States, _ U.S. __, 135 S. Ct. 2551 (2015), which was made retroactive to
final judgments by Welch v. United States, U.S. __, 136 S. Ct. 1257 (2016),
Sessions v. Dimaya, 138 S. Ct. 1204, 1201 (2018), and under the Supreme Court’s
extension of those decisions to the virtually identical language of 18 U.S.C. §
924(c)(3)(B) in United States v. Davis, __ U.S. __, 139 S. Ct. 2319, 2323-24
(2019). The United States concedes Defendant’s motion. See Resp. to Order

(Doc. 214) at 2.
Accordingly, IT IS ORDERED:

1. The Order of May 7, 2018 (Doc. 171) is REINSTATED. Based on that
Order and the Supreme Court’s decision in Davis, Johnson’s motion to vacate, set
aside, or correct the sentence under 28 U.S.C. § 2255 (Doc. 152) is GRANTED.

2. Johnson’s conviction on Count 2 is VACATED.

3. Judgment in the civil case is VACATED. When an amended judgment is
entered in the criminal case, the clerk shall close the civil file by entering

judgment, by separate document, in favor of Johnson and against the United States.

a
DATED this Jed day of September, 2019.

JL...

0 Gt
Susan P. Watters

United States District Court

 

ce: USPO
